Title: To John Adams from Ezra Stiles, 28 February 1788
From: Stiles, Ezra
To: Adams, John


          
            Sir
            Yale College Febrỹ 28th. 1788.
          
          Last Sum̃er I wrote you acknowleding the Receipt of the Abbe Mably’s Pamphlet, and your Letter accompanying it. On the 19th. Inst. I received the two Volumes of your Letters in a most neat & elegant Edition, thro’ the Hands of Mr Andrew Craige of New York. I am greatly honored by these repeated Testimonials of your Excellencys Friendship. These last Volumes shew a more thorough Investigation upon the Policies of antient & modern States, than has I believe ever been made before. It is with Pleasure that I observe your leading Ideas have given the Complexion to the Constitution of the State of the Massachusetts formerly, and now lately to the new improved Polity of the federal Constitution, already adopted by six States of the Union; and which I hope will be finally adopted by all the States. For altho’ a perfect System of Policy may not yet be investigated, and if investigated could perhps not be introduced to general Reception without some unhappy Alterations; yet we have to rejoyce that Liberty & public Right are so well established, and an efficacious Government & competent unfrustrable Revenue, for the public Purposes of the Union, are so well secured & provided for as we find in the new federal Constitution. I do not hear that Hampshire Convention, now sittg, hath come to a Decision. But we have good Informn that they will adopt it. N York & Pensylva have delayed. But we believe will finally accede. Be pleased to accept my Thanks for your kind & most acceptable Present. I have the honor to be / Sir, / Your most obedt Servt
          
            Ezra Stiles
          
        